 



Exhibit 10(o)
Amendment to Saga Communications, Inc. 2005 Incentive Compensation Plan.
AMENDMENT NO. 1
TO
SAGA COMMUNICATIONS, INC.
2005 INCENTIVE COMPENSATION PLAN
     This Amendment No. 1 to the 2005 Incentive Compensation Plan (the “Plan”)
of Saga Communications, Inc. (the “Company”) is made this 16th day of February,
2007.
RECITALS

A.   One of the purposes of this Amendment No. 1 is to provide Participants who
exercise Options with another cashless method of exercising such Options.

B.   An additional purpose of this Amendment No. 1 is to provide Participants
who exercise Options or whose Restricted Stock has vested with a cashless method
of satisfying their tax withholding obligations.

     Accordingly, the Plan is modified as follows:

  1.   Section 2.3 of the Plan is amended to read in its entirety as follows:  
  2.3.   Payment for Option Shares. The purchase price for shares of Common
Stock to be acquired upon exercise of an Option granted hereunder shall be paid
(a) in cash or by personal check, bank draft or money order at the time of
exercise; (b) if agreed to by the Company in its sole discretion, (i) by
tendering shares of Common Stock that have been held at least six months, which
are freely owned and held by the Participant independent of any restrictions,
hypothecations or other encumbrances, duly endorsed for transfer (or with duly
executed stock powers attached) and/or (ii) by the Company purchasing that
number of shares of common stock subject to Option sufficient to pay the
exercise price (which if this cashless method is selected would reduce thereby
the number of shares to be delivered to Participant in connection with the
exercise of the Option); (c) or in any combination of the above. If shares of
Common Stock are tendered in payment of all or part of the exercise price, or if
Option shares are purchased by the Company, they shall be valued for such
purpose at their Fair Market Value on the date of exercise. The purchase price
may also be paid by using the Cashless Exercise Procedure if the relevant
agreement between the Company and the Participant’s broker referred to in the
definition of such term has been executed by the Company and such broker.     2.
  Section 7.6 of the Plan is amended to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



  7.6.   Withholding and Taxes. The Company shall have the right to withhold
from a Participant’s compensation or require a Participant to remit sufficient
funds to satisfy applicable withholding for income and employment taxes upon the
exercise of an Option, the lapse (vesting) of a Restricted Period or the
satisfaction of the performance requirements relating to a Performance Award. A
Participant (a) may use the Cashless Exercise Procedure; or (b) if agreed to by
the Company in its sole discretion, (i) may tender previously acquired shares of
Common Stock that have been held at least six months to satisfy the withholding
obligation and/or (ii) may have the Company purchase a sufficient number of
Option shares or shares of vested Restricted Stock, such tendered shares, Option
shares or shares of vested Restricted Stock being valued for such purpose at
Fair Market Value; provided that subject to Section 2.3, the Company shall not
withhold more Option shares or shares of vested Restricted Stock than are
necessary to satisfy the established requirements of federal, state and local
tax withholding obligations. To the extent the Company purchases the Option
shares or the shares of the vested Restricted Stock to cover the withholding
tax, this cashless method would reduce thereby the number of shares to be
delivered to Participant in connection with the exercise of the Option or the
vesting of the Restricted Stock, as applicable.

3.   Except as amended by this Amendment No. 1, the terms and conditions of the
Plan shall continue in full force and effect.       Executed on the date set
forth above.

2